UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7489


RONALD L. LEGG,

                  Plaintiff - Appellant,

          v.

CHIEF RHODES, of Horry County Police; DET. NEIL FREBOWITZ,
of Horry County Police; EDWARD ED CHRISCO, Public Defender;
W. THOMAS FLOYD, Public Defender,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Richard M. Gergel, District Judge.
(4:12-cv-00811-RMG)


Submitted:   February 27, 2015              Decided:   April 1, 2015


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald L. Legg, Appellant Pro Se.  Edgar Lloyd Willcox, II,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald L. Legg appeals the district court’s orders denying

relief      on   his   42   U.S.C.    § 1983    (2012)    complaint.        We   have

reviewed the record and find no reversible error.                       Accordingly,

we   deny    Legg’s    motion   for    appointment       of   counsel    and   affirm

substantially on the reasoning of the district court’s orders.

Legg v. Rhodes, No. 4:12-cv-00811-RMG (D.S.C. June 11, 2012,

Aug. 6, 2013 & Oct. 1, 2014).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                          2